           Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 1 of 35



     Roman Otkupman, CSBN 249423
 1 Roman@OLFLA.com
     Meghan Maertz, CSBN 276976
 2 Meghan@OLFLA.com
     OTKUPMAN LAW FIRM, A LAW CORPORATION
 3 28632 Roadside Dr., Suite 203
     Agoura Hills, CA 91301
 4 Telephone: (818) 293-5623
     Facsimile (888) 850-1310
 5
     Attorneys for Plaintiff,
 6 Erica Martin, on behalf of herself and all others similarly situated, and on behalf of the general
     public
 7
 8                                   UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11 ERICA MARTIN, on behalf of herself and all           CASE NO.: 4:18-cv-00769-YGR
   others similarly situated, and on behalf of the
12 general public,                                      [PROPOSED] FINAL JUDGMENT
13                      Plaintiff,
                                                        Date: July 9, 2019
14 vs.                                                  Time: 2:00 P.M.
                                                        Ctrm.: 1, 4th Floor
15 CATTLECAR OF DELAWARE, INC., A
     Delaware Corporation, and DOES 1 through           Hon. Yvonne Gonzalez Rogers
16 10, inclusive,
                                                        * as modified by the Court *
17                      Defendants.
18
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
           Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 2 of 35




 1                              [PROPOSED] FINAL JUDGMENT
            On October 12, 2018, the Parties1 finalized the terms of a class action settlement of this
 2
 3 Action via a Memorandum of Understanding (“MOU”). The Parties subsequently incorporated the
 4 terms of the MOU into a formal settlement agreement in the form of a Joint Stipulation of Class
 5 Action Settlement (“Settlement Agreement”), attached hereto as Exhibit A. On February 19, 2019,
 6 the Court preliminarily approved the Joint Stipulation of Class Action Settlement. The Court
 7
     directed the Parties to provide notice of the proposed settlement to the potential Class Members and
 8
     scheduled a further hearing to determine whether the proposed settlement and request for Plaintiff’s
 9
10 attorneys’ fees and Plaintiff’s expenses are fair, reasonable, and adequate.
11          On July 9, 2019 the Court held the Final Approval Hearing to determine: (i) whether the

12 Action should be finally certified as a class action solely and exclusively for settlement purposes;
13 (ii) whether the proposed Settlement should be given final approval as fair, reasonable and adequate
14
     and in the best interests of each of the Parties and the Settlement Class Members and whether the
15
     Settlement Class Members should be bound by the Released Claims set forth in the Settlement
16
     Agreement; (iii) whether a Class Representative Service Payment award of five thousand dollars
17
18 ($5,000.00) should be made to Plaintiff; (iv) whether the claim administrator’s payment of ten
19 thousand five hundred dollars ($10,500.00) should be made to CPT Inc.; (v) whether to approve the
20 award of Plaintiff’s attorneys’ fees of fifty-seven thousand seven hundred and fifty dollars
21 ($57,750.00) and Plaintiff’s expenses of five thousand five hundred and sixteen dollars and ninety-
22
     seven cents ($5,516.97); (vii) whether to approve the amount of ten thousand dollars ($10,000.00)
23
     for PAGA penalties; (viii) whether to exercise continuing jurisdiction over the Parties to the
24
     Settlement Agreement for the purpose of taking such other actions as may be necessary to enforce
25
26
27 1.
   1 The definitions for all capitalized terms can be found in the Joint Stipulation of Class Action

28 Settlement referred to herein as the “Settlement Agreement.”
                                          [PROPOSED] FINAL JUDGMENT
                                                   2
           Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 3 of 35



     the Settlement Agreement; and (ix) any other matter that may be relevant to the Settlement. Roman
 1
 2 Otkupman of Otkupman Law Firm, A Law Corporation appeared for Plaintiff Erica Martin and the
 3 Settlement Class; Eric Meckley and Maureen N. Beckley of Morgan, Lewis & Bockius LLP, and
 4 Thomas J. McAndrew of Thomas J. McAndrew & Associates appeared for Defendant Cattlecar of
 5 Delaware, Inc.
 6
            Zero (0) putative class members timely requested exclusion from the settlement Class and
 7
     Zero (0) objections were filed with respect to the proposed Settlement.
 8
            After reviewing the pleadings and evidence filed in support of the request for final approval
 9
10 of the Settlement Agreement and the requests for awards of Plaintiff’s attorneys’ fees, Plaintiff’s
11 expenses and the Class Representative Service Payment, and hearing the attorneys for the Parties,
12 the Court finds:
13
                    IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
14
            1.      The Court has personal jurisdiction over all Class Members and Defendant, and the
15
     Court has subject matter jurisdiction to approve the Settlement pursuant to the terms of the Parties’
16
17 Settlement Agreement (including all Exhibits thereto).
18          2.      The Settlement Agreement, including the definitions applicable to the Settlement

19 Agreement, is incorporated by reference into this Final Judgment.and attached as Exhibit A.
20          3.      The Court finds that the Settlement Agreement was reached after arm’s-length
21
     negotiations between the Parties, including extensive discussions about the respective strengths and
22
     weaknesses of the claims and defenses and a full-day mediation session; the proposed settlement
23
     was concluded only after counsel for the Parties had conducted adequate investigation and
24
25 discovery; and the settlement of the Action, as embodied in the terms of the Settlement Agreement,
26 is finally approved as fair, reasonable, adequate and consistent and in compliance with all applicable
27 requirements of the Federal Rules of Civil Procedure, the California and United States Constitutions
28
                                           [PROPOSED] FINAL JUDGMENT
                                                   3
          Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 4 of 35



     (including the due process clauses), and any other applicable law, and in the best interests of the
 1
 2 Parties and the Class Members.
 3          4.      Solely for the purpose of settlement, the Court finally certifies the following Class:

 4          All persons employed by Defendant Cattlecar of Delaware, Inc. as non-exempt store
            employees in California at any time from December 27, 2013 through and including
 5          February 19, 2019, which was the date on which the Court granted preliminary
            approval of this settlement. The Class includes all positions, regardless of job title,
 6          that worked in stores in California.
 7          5.      The above Class is certified for settlement purposes only, and the certification should
 8 not be construed as an admission by Defendant with respect to any of the allegations made against
 9
     it in the Action by or on behalf of the members of the settlement Class.
10
             6.     The Court appoints Erica Martin as Class Representative.
11
            7.      The Court appoints Roman Otkupman of Otkupman Law Firm, A Law Corporation,
12
13 as counsel for the Class.
14          8.      The Court confirms the appointment of CPT Inc. as Claims Administrator and awards

15 ten thousand five hundred dollars ($10,500.00) in claims administration costs to CPT, Inc.
16
            9.      The Court finds that:
17
                    a.     the above-described Class contains members so numerous that the joinder of
18
                           all of them is impracticable;
19
                    b.     there are questions of law or fact common to the above-described Class;
20
21                  c.     the claims of the Class Representative are typical of the claims of the Class

22                         that Plaintiff seeks to represent; and
23                  d.     the Class Representative and Plaintiff’s Attorneys have fairly and adequately
24
                           protected the interests of the above-described Class.
25
            10.     The Parties and their respective counsel are ordered to implement and to consummate
26
     the Settlement Agreement according to its terms and provisions.
27
28
                                            [PROPOSED] FINAL JUDGMENT
                                                    4
           Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 5 of 35



             11.    The Notice and the notice methodology implemented pursuant to the Settlement
 1
 2 Agreement (i) constituted the best practicable notice; (ii) constituted notice that was reasonably
 3 calculated, under the circumstances, to apprise Class Members of the pendency of the Action, their
 4 right to object to or exclude themselves from the proposed settlement and their right to appear at the
 5 Final Approval Hearing; (iii) were reasonable and constituted due, adequate and sufficient notice to
 6
     all persons entitled to receive notice; and (iv) met all applicable requirements of the Federal Rules
 7
     of Civil Procedure, the California and United States Constitutions (including the Due Process
 8
     Clauses)and any other applicable law. Accordingly, the Court hereby determines that all Class
 9
10 Members who did not file a timely and proper request to be excluded from the settlement are bound
11 by the Final Approval Order and this Judgment.
12           12.    The Parties are authorized, without further approval from the Court, to agree to and
13
     to adopt such amendments, modifications and expansions of the Settlement Agreement and all
14
     exhibits attached thereto which (i) are consistent with this Final Judgment, and (ii) do not limit the
15
     rights of Class Members under the Settlement Agreement.
16
             13.    The Court grants a Class Representative Service Payment award of five thousand
17
18 dollars ($5,000.00) to Plaintiff Erica Martin. This request is justified in light of the following facts:
19 (1) Plaintiff spent numerous hours conferring with Plaintiff’s attorneys, reviewing documents,
20 gathering evidence, and preparing for mediation; (2) Plaintiff’s efforts resulted in a favorable result
21
     for the Class; (3) Plaintiff attended a full day of mediation; (4) Defendant did not oppose the request.
22
     The Class Representative Service Payment will be paid to Plaintiff in accordance with the terms of
23
     the Settlement Agreement.
24
25           14.    The Court grants Plaintiff’s attorneys’ request for an award of Plaintiff’s attorneys’

26 fees in the amount of fifty-seven thousand seven hundred and fifty dollars ($57,750.00) and
27 Plaintiff’s costs in the amount of five thousand five hundred and sixteen dollars and ninety-seven
28
                                            [PROPOSED] FINAL JUDGMENT
                                                    5
           Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 6 of 35



     cents ($5,516.97). Plaintiff’s Attorneys’ request for an award of reasonable attorneys’ fees and costs
 1
 2 is justified in light of the following facts: (1) Plaintiff’s attorneys vigorously investigated and
 3 prosecuted this case and achieved a favorable result for the Class; (2) the legal issues were novel
 4 and complex; (3) Defendant did not oppose the request; and (4) such other bases as offered by
 5 Plaintiff’s Attorneys. The attorneys’ fees and costs shall be paid by Defendant in accordance with
 6
     the terms of the Settlement Agreement.
 7
            15.     This Judgment and the Final Approval Order shall have a res judicata effect and bar
 8
     Plaintiff and each Class Member from bringing any action asserting any of the “Released Claims”
 9
10 as that term is defined in the Joint Stipulation of Class Action Settlement.
11          16.     Judgment is hereby entered in accordance with the terms of the Settlement

12 Agreement. The clerk of court is directed to enter such Judgment.
13
            17.     Without affecting the finality of this Judgment, the Court shall retain jurisdiction to
14
     enforce the terms of the Parties’ Joint Stipulation of Class Action Settlement.
15
16                  IT IS SO ORDERED.

17
            July 15, 2019
18 Dated: _______________________                          __________________________________
                                                           Hon. Yvonne Gonzalez Rogers
19                                                         DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                           [PROPOSED] FINAL JUDGMENT
                                                    6
Case 4:18-cv-00769-YGR Document 42 Filed 07/15/19 Page 7 of 35




                 Exhibit “A”
                       Caseìæïèó½ªóððéêçóÇÙÎ
                      Ý¿-»   4:18-cv-00769-YGR Ü±½«³»²¬
                                                Documentíèóï
                                                         42 Filed
                                                             Ú·´»¼ 07/15/19
                                                                   ðêñðìñïç Page
                                                                            Ð¿¹» 8ïìof±º35ìë


DocuSign Envclopo ID: F399C438-13D4-4889·9FEC·F916E8617C04




                            OTKUPMAN LAW FIRM. A LAW
                            CORPORATIOX               .
                       2    Roman Otkupman, Bar ~o. 249423
                            Nidah Farishta, Bar No. 312360
                       3    Meghan Maertz, Bar No. 276976
                            28632 Roadside Drive, Suite 203
                       4    Agoura Hills. CA 91301
                            Tel: +1.818.293.5623
                       5    Fax: +1.888.850.1310
                            Roman@OLFLA.com
                       6    Nidah@OLFLA.com
                            Meghan@olfla.com
                       7
                            Attorneys for Plaintiff
                       8    ERICA MARTIN
                       9    MORGAN, LEWIS & BOCKIUS LLP
                            Eric Meckley, Bar No. 168181
                      10    Zachary W. Shine, BarNo. 271522
                            Maureen N. Beckley, Bar No. 316754
                      11    One Market Spear Street Tower
                            San Francisco, California 941 05-t 596
                      12    Telephone: + 1.415.442.1000
                            Facsimile:    +1.415.442.1001
                      13    eric.meckley@morganlewis.com
                            zachary.shine@morganlewis.com
                      14    maureen.beckley@morganlewis.com
                      15    Attorneys for Defendant
                            CATILECAR OF DELAWARE. INC.
                      16
                      17                                     UNITED STATES DISTRICT COURT
                      18                            FOR THE NORTHER1'J DISTRICT OF CALIFORNIA
                      19
                      20    ERICA MART~. on behalfofherselfand                      Case ~o. 4: 18-cv-00769-YGR
                            all others similarly situated, and on behalf
                      21    ofthe general public,                                   JOI~T    STIPt.:LATIO~ OF CLASS ACTIO~
                                                                                    SETTLEME~T
                      22                              Plaintiff,
                      23                      vs.
                      24    CATILECAR OF DELAWARE, 11'\C., a
                            Delaware corporation, and DOES I
                      25    through 10, inclusive,
                      26                              Defendants.
                      27

~IO:ZGAS, l.E\flS 6:
                      28
   B(l(IU::S LLP
  Am•at~~n"'AY1.••
   S•N hA"'' ;"" ,,                                                                                       Case 1'\os. 4:18-c:v-Q0769-YGR
                                                                   JOI!\'T STIPULATION OF SETILEME:.O'T
                           DFD./ 3521081S.Z
                        Caseìæïèó½ªóððéêçóÇÙÎ
                       Ý¿-»   4:18-cv-00769-YGR Ü±½«³»²¬
                                                 Documentíèóï
                                                          42 Filed
                                                              Ú·´»¼ 07/15/19
                                                                    ðêñðìñïç Page
                                                                             Ð¿¹» 9ïëof±º35ìë


DocuSign Envolopo ID:       F399C438·1304-488B-9FEC-F9~6!:8617C04




                                     This Joint Stipulation of Settlement ("'Stipulation·· or '"Settlement"') is made and entered
                        2    into, as of the date set forth below, between the Plaintiff and Class Representative Erica Manin,
                        3    ("'Plaintiff,. or ..Class Representativej, and Defendant Cattlccar of Delaware, Inc. ('"Defendant"),
                        4    who are parties to the above-captioned litigation (together, the "Parties").
                        s    1.      THE CONDITIONAL NATURE OF THIS STIPULATION
                        6             1.1     This Stipulation and all associated exhibits or attachments are made for the sole
                        7    purpose of settling the above-captioned action. This Stipulation and the Settlement it evidences
                        8   are made in compromise of disputed claims. Because this action was pled as a putative class
                        9   action and putative PAOA representative action, this Settlement must receive preliminary and
                       10    final approval by the Court. Accordingly, the Settling Parties (as defined herein) enter into this
                       II    Stipulation and associated Settlement on a conditional basis. If the Court does not enter the Order
                       12   of Final Approval, the proposed Judgment does not become a Final Judgment for any reason,
                       13   and/or the Effective Date does not occur, this Stipulation shall be deemed null and void ab initio;
                       14   it shall be of no force or effect whatsoever; it shall not be referred to or utilized for any purpose
                       IS    whatsoever; and the negotiation, tenns and entry of the Stipulation shall remain subject to the
                       16    provisions of Federal Rule of Evidence 408, California Evidence Code sections 119 and 1152,
                       17   and any other analogous rules of evidence that are applicable.
                       18             1.2     Defendant denies all liability, damages, penalties, interest, fees, restitution,
                       19    injunctive relief and all other forms ofreliefassociatcd with Plaintiff's claims, as well as denies
                       20    the class action and representative action allegations asserted in the Action, as those tenns are
                       21    defined below. Defendant has agreed to resolve the Action via this Stipulation, but to the extent
                       22    this Stipulation is deemed void or the Effective Date docs not occur, Defendant does not waive,
                       23    but rather expressly reserves, all rights to challenge all such claims and allegations in the Action
                       24    upon all procedural, merit, and factual grounds, including. without limitation, the ability to
                       25    challenge class, collective and representative action treatment on any grounds, as well as asserting
                       26    any and all other privileges and potential defenses. The Class Representative and Class Counsel
                       27    (as defined below) agree that Defendant retains and reserves these rights, and the Class

 ::\IOllCAS, LE\YIS &
                       28    Representative and Class Counsel agree not to argue or present any argument, and hereby waive
    Boc!tiUSLLP
  A~•!CUtoAtL•w
    S•• FI•'-<IM'"&I                                                             2                        Case i\:os. 4:18-cv-00769-YGR
                            082/ 35210815.2                     JOI:O.I STIPULATIO!I: OF SETILEME~'T
                       Caseìæïèó½ªóððéêçóÇÙÎ
                      Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                                               Documentíèóï
                                                        42 Filed
                                                            Ú·´»¼07/15/19
                                                                  ðêñðìñïç Page
                                                                            Ð¿¹»10
                                                                                 ïêof±º35
                                                                                        ìë


DocuSign Envelope 10: F399C438·1304-48BB·9FEC.f916E8617C04




                            any argument, that based on this Stipulation, Defendant cannot contest class certification or class
                       2    action or collective action or representative action treatment on any grounds whatsoever, or assert
                       3    any and all other privileges or potential defenses if this Action were to proceed.
                       4    2.       DEFINITIONS
                       5            The following tenns, when used in this Joint Stipulation of Settlement and any related
                       6    settlement documents, shall have the following meanings:
                       7            2.1      "Action" means the above captioned action, identified as Erica Martin v. Caulecar
                       8   ofDelaware, Inc., pending in the U.S. District Court, Nonhem District of California, Case
                       9    No. 18-CV-00769- YGR.
                      10            2.2      "Cattlecar Releasees" means Cattlecar of Delaware, Inc. and all affiliated parties,
                      II    entities and persons (including, but not limited to, all fanner and present parents, subsidiaries, and
                      12    affiliates, predecessors, owners, members, successors, shareholders, divisions, and each of these
                      13    entities' respective past and present officers, directors, employees, partners, members,
                      14    shareholders and agents, attorneys, and any other successors, assigns, or representatives).
                      15            2.3      "Claims Administrator" means CPT Group (or such other administrator that is
                      16    mutually agreed upon by the Parties and approved by the Court).
                      17            2.4      "Class" means all persons employed by Defendant as non-exempt store employees
                      18    in California at any time from December 27, 2013 through and including the date on which the
                      19    Court grants preliminary approval of this settlement. The Class includes all positions, regardless
                      20    ofjob title, that worked in stores in California.
                      21            2.5      "Class Counsel'' means, collectively, Otkupman Law Finn.
                      22            2.6      "Class Member'' means each person eligible to participate in this Settlement who
                      23    is a member of the Class defined above.
                      24            2.7      "Class Period" means the time period from December 27, 2013 through and
                      25    including the Preliminary Approval Date.
                      26             2.8     "Class Representative" or "Plaintiff'' means Plaintiff Erica martin.
                      27            2.9      "Class Representative's Released Claims" means any and all claims, obligations,

MOlCAS, LEWIS t!r
                      28    demands, actions, rights, causes of action, and liabilities against the Cattlecar Releasees (as
 BOCII:I'::S LLr
  A""'"'"" A'! La•
   SAX , ....tMt.Jo                                                             3                      Case Nos. 4:1B-cv-00769·YOR
                           082/ 35210815.2                     JOI:\'T STIPULATION OF SElTLEME~'T
                          Caseìæïèó½ªóððéêçóÇÙÎ
                         Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                                                  Documentíèóï
                                                           42 Filed
                                                               Ú·´»¼07/15/19
                                                                     ðêñðìñïç Page
                                                                               Ð¿¹»11
                                                                                    ïéof±º35
                                                                                           ìë


DocuSign Envelope 10: F399C438-1304-4BBB-9FEC-F9·seas~ 7C04




                              defined above), of whatever kind and     natur~   character, and description, whether in law or equity,
                          2   whether sounding in tort, contract, federal, state and/or local law, statute, ordinance, regulation,
                          3   common law, or other source of law or contract, whether known or unknown, and whether
                          4   anticipated or unanticipated, including all unknown claims covered by California Civil Code
                          S   Section 1542, as quoted in Section 6.8.4 below, by the Class Representative, arising at any time
                          6   up to and including the date on which the Court enters the Order of Final Approval, for any type
                          7   of relief, including without limitation claims for wages, premium and other forms of pay,
                          8   unpaid/unreimbursed costs, penalties (including waiting time penalties), general damages,
                         9    compensatory damages, liquidated damages, punitive damages. interest, attorneys' fees, litigation
                         10   and other costs, expenses, restitution, and equitable and declaratory relief. The Class
                         11   Representative's Released Claims include, but are not limited to, the Released Claims as well as
                         12   any other claims under any provision of the Fair Labor Standards Act (..FLSA"), the California
                         13   Labor Code1, any applicable California Industrial Welfare Commission Wage Orders, any city or
                         14   county Living Wage Ordinances, and claims under state or federal discrimination statutes,
                         IS   including, without limitation, the California Government Code; the Unruh Civil Rights Act,
                         16   California Civil Code; the California Constitution; the California Business and Professions Code,
                         17    including but not limited to Sections 17200 el seq.; the United States Constitution; the Age
                         18    Discrimination in Employment Act C'ADEA") and the Older Workers Benefit Protection Act; the
                         19    Uniformed Services Employment and Reemployment Rights Act, Title Vll of the Civil Rights
                         20    Act of 1964, 42 U.S.C. § 2000 et seq.; the Family and Medical Leave Act, to the extent not
                         21    prohibited by law; the Americans with Disabilities Act, 42 t.;.S.C. § 12101 et seq.; and the
                         22    Employee Retirement Income Security Act of 1974,29 l.i.S.C. § 1001 et seq.; and all oftheir
                         23    implementing regulations and interpretive guidelines. As a condition to this settlement, the
                         24    named Plaintiff Erica Martin is providing a full and general release of all known and unknown
                         25    claims, including but not limited to, all claims alleged or that could have been alleged in the
                         26    Complaint or in any way related to her employment with Defendant.
                         27            2.10     ..Complaint,. means the then-current (i.e., most recently amended) operative

 ;!.(OltCAS. Ltl\'15 &
                         28    1 References    to the "Labor Code" herein shall be to the California Labor Code.
     BOClClL"SLLP
   A~I'Hhj.I\Tl.Aw
    SAh: h .. ~Cii!C(I                                                             4                       Case ~os. 4:18-cv-00769-YGR
                              DB2/352l08l5.2                      JOI!I:T STIPULATIOX OF SETTLEME:-.!T
                         Caseìæïèó½ªóððéêçóÇÙÎ
                        Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                                                 Documentíèóï
                                                          42 Filed
                                                              Ú·´»¼07/15/19
                                                                    ðêñðìñïç Page
                                                                              Ð¿¹»12
                                                                                   ïèof±º35
                                                                                          ìë


DocuSign Envolopo 10: F399C438-13D4-488B-9FEC-F916E8617C04




                                 Complaint in this Action pending in the United States District Court for the Northern District of
                            2    California.
                            3            2.11    ..Court" means the United States District Court, Northern District of California.
                            4            2.12    ••Defendant's Counsel" means Morgan, Lewis & Beckius LLP.
                            S            2.13    ••Effective Date" means the date on which the Judgment becomes a Final
                            6   Judgment.
                            7            2.14    "Final Approval Date" means the date on which the Court enters the Order of
                            8   Final Approval.
                            9            2.1 S "Final Approval Hearing'' means a hearing set by the Court, to take place on a date
                        10      established by the Court, for the purpose of(i) determining the fairness, adequacy, and
                        II      reasonableness of the Stipulation terms and associated Settlement pursuant to class action
                        12       procedures and requirements; (ii) determining the amount of the award of attorneys' fees and
                        13      costs to Class Counsel; (iii) determining the amount of the Service Payment to the Class
                        14      Representative; and (iv) entering the Judgment.
                        IS               2.16    "Final Judgment.. means the latest of the following dates: (i) if no Class Member
                        16       files an objection to the Settlement, then the date the Court enters a Judgment dismissing the
                        17      Action and an Order of Final Approval of the Settlement; (ii) if a Class Member files an objection
                        18      to the Settlement, then after the applicable date for seeking appellate review of the District
                        19      Court's final approval ofthe Settlement has passed, assuming no appeal or request for review is
                        20       filed; or (iii) if an appeal is filed, the final resolution of that appeal (including any requests for
                        21       rehearing and/or petitions for writ of certiorari) resulting in the final judicial approval of the
                        22       Settlement.
                        23               2.17    "Judgment.. means the judgment to be executed and filed by the Court pursuant to
                        24       this Stipulation following the Final Approval Hearing.
                        25               2. J8   "Maximum Settlement Amount" is the maximum total amount ofS 175,000, which
                        26       amount shall include: (I) all payments to Plaintiff and Class Members pursuant to this Settlement;
                        27       (2) all Attorneys• Fees and Costs and expenses related to the Action, including the claims

~IOliCA:O:, L£1\"15
                        28
                         tc
                                 released in accordance with Paragraph 4 below, the Litigation. documenting the settlement,
   BOCKII:SLLP
  AT~lC!IIIU• " ' ' ~ ...
    s., h&t.i(l'o&e.J                                                                  s                        Case i'\os. 4:18-cv-()0769-YGR
                                082/35210815.2                      JOJ!I.'T STIPl:LATIO=' OF SE1TI.E~F.!I.'T
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»13
                                                           ïçof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»14
                                                           îðof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»15
                                                           îïof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»16
                                                           îîof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»17
                                                           îíof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»18
                                                           îìof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»19
                                                           îëof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»20
                                                           îêof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»21
                                                           îéof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»22
                                                           îèof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»23
                                                           îçof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»24
                                                           íðof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»25
                                                           íïof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»26
                                                           íîof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»27
                                                           ííof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»28
                                                           íìof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»29
                                                           íëof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»30
                                                           íêof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»31
                                                           íéof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»32
                                                           íèof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»33
                                                           íçof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»34
                                                           ìðof±º35
                                                                  ìë
 Caseìæïèó½ªóððéêçóÇÙÎ
Ý¿-»  4:18-cv-00769-YGR Ü±½«³»²¬
                         Documentíèóï
                                  42 Filed
                                      Ú·´»¼07/15/19
                                            ðêñðìñïç Page
                                                      Ð¿¹»35
                                                           ìïof±º35
                                                                  ìë
